*101ORDER
PER CURIAM.
Defendant, Mabelen Shaw, (“defendant”), appeals the judgment of the Circuit Court of the City of St. Louis. Defendant seeks to reverse her convictions and sentences for voluntary manslaughter, section 565.023, RSMo 1994,1 and armed criminal action, section 571.015, for which defendant was sentenced to a total term of eighteen years in prison. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcripts, and find the judgment is not clearly erroneous. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 30.25(b). We have, however, provided a memorandum for the use of the parties only, setting forth the reasons for our decision.

. All statutory references are to RSMo 1994, unless otherwise indicated.